Title: To Thomas Jefferson from Frederick A. Mayo, 12 May 1824
From: Mayo, Frederick A.
To: Jefferson, Thomas


                        Honourable Sir
                        
                            Richmond
                            the 12 May 1824—
                    As soone Mr Peyton, or myself can find a chance the books (which are ready and as I hope sincerely; executed to satisfaction) will be forwarded on—Sickness on my part has been the cause in a measure of this long delayYour most humble Servant
                        Frederick A Mayo